Case 1:19-cv-06041-LJL-SDA Document 2. Filed 06/27/19 Page 1 of 7

 

 

UNITED STATES DISTRICT COURT
‘SOUTHERN DISTRICT OF NEW YORK

 

 

 

. 7 Me
STevew Bekie. A THM AS
Write the full name of each plaintiff. i + Te be filled out by Clerk's Office)
-against- COMPLAINT

| 7 . (Prisoner)
Detective Stravieun NASH 477 power |

me : wT 7 > Do you want a jury trial?
\Aewte@ | Moe CTH 20 Coss A ‘Yes ONo px

= Stra. Or N-2 o> <0 a
. q.

 

Write the full name of each defendant. Ifyou cannot fit the Co oe
~ names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an

 

 

. additional sheet of paper with the full list of names. The - ey
names listed above. must be identical to those contained in © an
Section IV.

NOTICE ©

The public can access electronic court files. For privacy. and security reasons, papers filed
with the court should therefore not contain:-an: individual's full social’ security numiber or full
birth date: the full name of a person known to.be a minor; ora complete financial account
number. A fi filing may include only: the last four digits of a social. security number; the year of
an individual’s birth; a minor’s initials; and the last four digits of a financial.account number.

See Federal Rule of Civil Procedure 5.2.

 

 

 

7

Rev. 5/6/16 —
»
ae

Case 1:19-cv-06041-LJL-SDA Document 2 . Filed 06/27/19 Page 2 of 7

1. LEGAL BASIS FOR CLAIM

State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims-are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or ina.
“Bivens” action (against federal defendants). :

| WY Violation of my federal constitutional rights

O Other: Malic. DUS | Pease TOW

II. PLAINTIFF INFORMATION

Each plaintiff must provide the following information. Attach additional pages if necessary.

 

SNrevew THomas Becks
First Name . Middle Initial Last Name -
pipr

 

‘State any other names (of different forms of your name) you have ever used, including any name

you have used in previously filing a lawsuit.

2") 44 0912.97 (Cease) | go 86%

Prisoner ID # (if. you. have previously been in another agency’s custody, please specify each ' agency
and the ID number (such as your DIN or NYSID) under which you were held)”

MIM D. C.- / 25 cotlire. Sr Beer

Current Place of Detention oo .

12.5 wold ire Brest
Institutional Address

County, City Stale oo a _ Zip Code
Ill. PRISONER STATUS . .

Indicate below whether you are a prisoner or other confined person:
Pf Pretrial detainee -
C) _ Civilly cominitted detainee

C] Immigration detainee -
[) Convicted and sentenced prisoner

O Other: feng e Heol

Page 2
Case 1:19-cv-06041-LJL-SDA Document 2 Filed 06/27/19 Page 3 of 7

IV. DEFENDANT INFORMATION

To the best, of your ability, provide the following information for each defendant. if the correct
information is not provided, it. could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach

additional pages as necessary.

Defendant 1: OTavlen . NASH ae e

Defendant 2:

First: Name LA Last Name So Shield #
Istecnve, AT The G™ PReceTr
Current Job Title (or other identifying information)

23> west lOMW Sieeet

 

 

~ . Current Work Address ._
Nee» man K -_ ps A 190 14)
County, City is State~ Zip Code
; Q
| An e _ [oon ee
first Name ~ Last Name Shield #

Defendant 3:

Defendant 4:

DeecBwa, OT ! The oT. CCSCeENT
‘Current Job.Title (or other identifying:information); © =~. so
23% wesr OM Simeat

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Current'‘Work Address

Neu? Ao aw Ad A Looe): >
‘County, city | 7 “State Zip Code
First Name : Last Name. | = Shield #
Current job Title (or other identifying iaformation)

Current Work Address

County, City _ State . Zip Code
First Name - Last Name ) Shield #
Curre nt Job Title (or other identifying information)

Current Work Address

County, City : State - | . . Zip Code

Page3 —
Case 1:19-cv-06041-LJL-SDA Document 2 Filed 06/27/19 Page 4 of 7°

V. | STATEMENT OF CLAIM

Place(s) of occurrence: (2TH 0 Recent 1 MANHATTAN SupReme 9 02>
q 4 - + ve! f

Date(s) of occurrence: A@AeST DATS - S / 29 / 14 AR AL Date. fol, & Le} .
‘ FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were

harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach

additional: pages as necessary.
: ON MRA 2O TH 2 >| L —_i. Seven” (Ae Ke. ty

foe. A ewe =e did | Mest

ot a. .

commST O82 Hap vo Koy atoled oe
fs Held Foe Oo ToTat ot 2lo  Maxnrht<

—h
je Lo he = LORS food VOT. SolTy ATL

Taig of july Mm J2olo .  4T  Taan

J
LIAS MADe AiwARe Hat Hee officee. —rebse

Yooek Whe TWwatTat C2 mp\ainT _ Cran oe i

The Natoe@e 6f He Came Te Mates “Ey

WHSAe imi NO
SEnDiciment umber TS 922 56/2014
. d . -

 

 

 

 

 

2 T the
Poria | Afre aepred S Ose _ Dismmssa& ap uy EW
A Notice oft Claipr vote} Ao COA2i, PF EAS 25

 

hhcel, (2ole pr o275ai)
_AS A @esor of te false AReest 7 |
~) ae LWOGGJ sa 5

 

 

a lest mA ALONE MID gt
_ a, oS - Sd SS
JOT «9 Cae evacsl As well As 9 Relarescisllo
_ WITH Mun iQ, cal Daye pe\ Dyeae orlte bog ESTAS loc. os
Mack weoell AS Hs prec ec. \ate Dae
7 a)

fer BOSE wi Deena » (NEeW  Reesp ONS Ble fine. En Tein 9)

' Page 4
Case 1:19-cv-06041-LJL-SDA Document 2. Filed 06/27/19 Page 5 of 7

De Bo WS Mp Qove . a 1S Qe

Aoi Mase | “Wass 2. Kone OF Mu
Life. on Tess Ley Te: ¢ Ot ese me iro
pl PALIN ON “Ga\t = we > O. CP ks Qo N at :
DS >: | | |

 

 

 

 

INJURIES:

if any, you required and received.

Sew

Deana. ns 2.6 Warm TNCAacoaptio ng)
Sie feew THe” vicina of 8 vse, ASsIT
Bu Tie Toiffeqe si CSAS _ Anis Te mos
Sthwes Faye as Blac ECAES Aua' pn

Few : Bomes Prticv Lev.sieS

VI. RELIEF
State briefly what money damages or other relief you want the court to order.
(eosr. APRATMANT 9S @ BesottT ot  A@QesTt
i also ds ray i A \o® wwIal\<cy IS AT &
— os _
COR ast Tw Fre | Cece aw hs _Qveaes §-

 

D AMArNE S

\

 

 

 

 

 

 

Page 5
fe #

oe

Case 1:19-cv-06041-LJL-SDA Document 2 Filed 06/27/19 Page 6 of 7

VII. PLAINTIFF'S CERTIFICATION AND WARNIN Gs.

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I ama prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in n forma pauperis status in

future cases. .
Lalso understand ‘that f prisoners must exhaust administrative procedures before filing an action

in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required. -

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a a current address on ‘file with the Clerk's Office may result in the dismissal ‘of my

case.

Each Plaintiff must sign and. date the complaint. Attach additional pages if necessary. If seeking to _
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

 

 

 

 

 

County, City 7 OO St

of 23]! SE Raters
Dated | . , . ‘Plaintiff's Signature
¢ “STieve THomass _Beicema
FirstName =~ Middle Initial Last Name
(125 elit Sr New uoei MM D-c.-
Prison Address) . er
NE pen Ac NM ho ON. __ JO o13
- Zip Code

‘Date on.which | am delivering this complaint to prison authorities for mailing: lL }2 a, iD

Page 6
 

 
   

 

Case 1:19-cv-06041-LJL-SDA Document 2 Filed 06/27/19 Page 7 of 7
ES leven Qe IKE,
i Z. 5 int Lf Te, £5cv
News loleth N “ *
[oo is ~ ~ ;
: | vo j IIE:
: i tee FOREVER USA, |
pe
PRO se CINTA Ke ONTT

SOB Perak Stree

Me@u> &Aa348, tf.
Nene Nm)

ooo")

veEfog FEL Deaf pe ggfM ylang fifeffesijafil

 

  

 

 

 

Hifpelulays

Pai

 
